Citation Nr: 1034554	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  99-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a cold injury to the right and left foot, prior 
to January 12, 1998.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a cold injury to the right foot from January 12, 
1998, to September 26, 2000.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a cold injury to the left foot from January 12, 
1998, to September 26, 2000. 

4.  Entitlement to a separate, initial compensable evaluation for 
bilateral calluses.  

5.  Entitlement to an effective date earlier than September 26, 
2000, for the assignment of a 30 percent rating for residuals of 
a cold injury to the right foot.  

6.  Entitlement to an effective date earlier than September 26, 
2000, for the assignment of a 30 percent rating for residuals of 
a cold injury to the left foot. 

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to residuals of a cold injury 
to the feet. 

8.  Entitlement to a clothing allowance. 

9.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  

(The issue of whether the June 2004 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, Title 
38, of the United States Code, was proper will be addressed in a 
separate decision, under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. G., Associate Counsel







(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran served on active duty from June 1979 to November 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
from August 1989, May 2001, May 2002, June 2002, August 2003, and 
November 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2000, the Veteran appeared at a hearing at the RO before a 
Veterans Law Judge and provided testimony on several issues, 
including whether he was entitled to a compensable initial rating 
for residuals of a cold injury to his right foot.  Thereafter, in 
September 2009, the Veteran testified before a different Acting 
Veterans Law Judge regarding, among other things, whether he was 
entitled to an effective date earlier than September 26, 2000, 
for the assignment of an initial rating of 30 percent for 
residuals of a cold injury to the right foot.  Transcripts for 
both of the hearings are of record.  As two different Veterans 
Law Judges have held with regarding the issues on appeal, and 
because at least two of the issues pertaining the evaluation and 
effective date of cold injury residuals of the right foot are 
found to be inextricably intertwined (the Board notes that a 
decision regarding his initial rating claim for residuals of a 
cold injury of the right foot may affect his claim for 
entitlement to an earlier effective date for a higher rating of 
the right foot), a panel of three Veterans Law Judges will decide 
this appeal.   See 38 C.F.R. § 20.707 (2009). 

This case was most recently remanded by the Board and in July 
2006 for further development.

This case has a long procedural history.  To summarize the 
pertinent information, the Veteran was initially awarded service 
connection for bilateral calluses and for residuals of a cold 
injury to the right foot in an August 1989 rating decision, and a 
noncompensable (0 percent) rating was assigned for each of these 
disabilities.  The August 1989 rating decision also denied 
entitlement to service connection for residuals of a cold injury 
to the left foot.  The Veteran filed a timely appeal regarding 
the non-compensable ratings assigned and with the RO's denial of 
service connection for his left foot.  Subsequently, in a 
September 2000 decision, the Board remanded the initial rating 
claims and granted service connection for a left foot disorder.  
Accordingly, the RO issued a rating decision in May 2001 that 
assigned a noncompensable rating for the left foot, effective May 
26, 1998, and another rating decision in October 2001 that 
increased the initial disability ratings for his cold injury 
residuals, for each foot, to 20 percent, effective September 26, 
2000.  The Veteran again filed a timely appeal, and the matters 
were addressed by the Board in July 2006 and were remanded for 
additional development.  

However, during the pendency of these appellate issues, the RO 
issued a November 2008 rating decision that found that clear and 
unmistakable error (CUE) in the original August 1989 rating 
decision.  Finding CUE, the RO essentially determined that his 
calluses were a part of his cold injury residuals and assigned an 
initial, single, 10 percent evaluation for residuals of a cold 
injury to the right foot and left, effective January 1985.  
Additionally, the RO awarded separate evaluations of 10 percent, 
for both the right foot and the left foot, effective January 12, 
1998, and separate evaluations of 30 percent, for both the right 
and left foot, effective September 26, 2000.   

Based on the facts set forth above, the Board notes that, even 
though the issue on appeal was handled by the RO as a claim for 
CUE, the issue is completely rendered moot because his initial 
rating claims were never fully adjudicated, and the August 1989 
rating decision never became final.  

Moreover, as the rating criteria for cold injury residuals, found 
in the Schedule of Ratings for Diseases of the Heart under 38 
C.F.R. § 4.104, provide for a maximum 30 percent rating for cold 
injury residuals when certain criteria are met, the Veteran has 
been granted in full the benefits sought on appeal for each of 
his service connected cold injuries as of September 26, 2000.  
However, because there was not a full grant of benefits prior to 
the assignment of separate 30 percent ratings in September 26, 
2000, this aspect of his initial rating claims remains on appeal.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the issues 
arising from the August 1989 and May 2001 rating decisions that 
are before the Board at this time include the following:  (1) 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of a cold injury to the right and left foot, prior to 
January 12, 1998 (2) entitlement to an initial evaluation in 
excess of 10 percent for residuals of a cold injury to the right 
foot, from January 12, 1998, to September 26, 2000; (3) 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of a cold injury to the left foot, from January 12, 
1998, to September 26, 2000; and (4) entitlement to a separate 
compensable rating for bilateral calluses.

Further, the Board acknowledges that the Veteran also perfected 
an appeal regarding his claim for an effective date earlier than 
October 1, 2000, for an allowance for a dependent child.  
However, as noted in the November 2008 rating decision, the RO 
granted the Veteran's claim and awarded the dependency allowance 
effective March 9, 1988.  As this constitutes a full grant of 
benefits, the issue is no longer on appeal.  

As for the remaining issues, the Veteran sufficiently and timely 
appealed the May 2002 and August 2003 ratings that, respectively, 
addressed the issues of entitlement to a clothing allowance and 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  Further, for the reasons discussed in the Remand 
below, the Board finds that the Veteran is entitled to a 
Statement of the Case (SOC) addressing the claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include as secondary to residuals of a cold injury to the feet.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

In March 2005 statement, the Veteran requested entitlement 
to special compensation by reason of the need for regular 
aid and attendance of another person or by reason of being 
housebound.  In May 2005 and June 2005, letters were sent 
to the Veteran acknowledging receipt of his claim, but the 
issue has not yet been adjudicated by the RO.  
Additionally, in a statement received January 2009, the 
Veteran indicated that his grant of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) should have been made 
effective the date when he originally filed his service-
connection claims with VA.  Accordingly, he has also 
raised a claim for entitlement to an effective date 
earlier than January 14, 2002, for the grant of TDIU, 
which has also not yet been adjudicated by the RO.  As the 
Board does not have jurisdiction over these issues, the 
matters are hereby referred to the AOJ for appropriate 
action. 

The issues of entitlement to an initial evaluation in excess of 
10 percent for residuals of a cold injury to the right and left 
foot, prior to January 12, 1998; entitlement to an initial 
evaluation in excess of 10 percent for residuals of a cold injury 
to the right foot from January 12, 1998, to September 26, 2000; 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of a cold injury to the left foot from January 12, 
1998, to September 26, 2000; entitlement to a separate, initial 
compensable evaluation for bilateral calluses; entitlement to an 
effective date earlier than September 26, 2000, for the 
assignment of a 30 percent rating for residuals of a cold injury 
to the right foot; entitlement to an effective date earlier than 
September 26, 2000, for the assignment of a 30 percent rating for 
residuals of a cold injury to the left foot; entitlement to 
service connection for an acquired psychiatric disorder, to 
include as secondary to residuals of a cold injury to the feet, 
and entitlement to a clothing allowance are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for residuals of a 
cold injury to the right foot, rated as 30 percent disabling, and 
for residuals of a cold injury to the left foot, rated as 30 
percent disabling.  

2.  The Veteran has not suffered the loss or permanent loss of 
use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or both 
knees or one or both hips due to service-connected disability.

3.  The Veteran does not have ankylosis of one or both of the 
knees or one or both of the hips due to service-connected 
disability.

CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and adaptive 
equipment, or adaptive equipment only, are not met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.808 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2004 that informed him of what 
evidence was required to substantiate the claim for an automobile 
allowance and of his and VA's respective duties for obtaining 
evidence.  With this letter, the RO effectively satisfied the 
notice requirements with respect to the issue on appeal.  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained Social 
Security Administration records, Department of Correction 
records, and VA outpatient treatment records.  In addition, the 
Veteran submitted statements on his behalf, and, in September 
2009, he was provided an opportunity to set forth his contentions 
during the hearing.  He was given the opportunity to explain the 
nature and severity of his disabilities and why he needed an 
automobile or adaptive equipment.  In that regard, he stated he 
felt that the evidence of record spoke for itself.  See 
Transcript of September 2009 personal hearing at 16.

Moreover, a specific VA medical examination relevant to the issue 
on appeal is not necessary in this case because there is adequate 
medical evidence of record to decide this claim, including a May 
2005 Medical Statement for Consideration for Aid and Attendance, 
(VDVA Form 10), which specifically evaluated the Veteran's vision 
and ambulation abilities.  As will be discussed in greater detail 
below, the claims file contains other medical records that 
evaluate and describe the Veteran's service-connected cold-injury 
residuals that allow for a proper determination of his claim.  
For these reasons, the Board finds that a remand for a VA 
examination in this case is not warranted.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Automobile or Adaptive Equipment Claim

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be made where the Veteran's service-
connected disabilities result in one of the following: (1) loss 
or permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; or (3) permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, with corrective glasses vision 
of 20/200 or better, or if there is a field defect in which the 
peripheral field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  38 C.F.R. 
§ 3.808.

"Loss of use" of a hand or foot is defined as no effective 
function remaining other than that which would be equally well 
served by an amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance. 
38 C.F.R. § 3.350.  The determination will be made on the basis 
of the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  38 C.F.R. 
§ 3.350(a)(2)(i).

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss of 
use of a foot under 
38 C.F.R. § 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of abduction 
of the foot, weakened adduction of the foot, and anesthesia 
covering the entire dorsum of the foot and toes.

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to adaptive 
equipment, and adaptive equipment only, if he/she is entitled to 
VA compensation for ankylosis of one or both knees, or of one or 
both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv). 

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran in this matter is service-connected for residuals of 
a cold injury to the right foot, rated as 30 percent disabling 
(the maximum disability rating available based on symptomatology 
under Diagnostic Code 7211, 38 C.F.R. § 4.104 (2009)), and for 
residuals of a cold injury to the left foot, also rated as 30 
percent disabling.  Importantly, the appellant does not claim, 
and the record does not show, that the Veteran has service-
connected vision disabilities or that he has ankylosis of any 
knee or hip.  Therefore, the pertinent underlying issue in this 
case is whether the evidence demonstrates loss of use of the 
hands or feet due to a service-connected disability, so as to 
support entitlement to the benefits sought.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

	The Board recognizes that, in his June 2003 application for 
automobile or adaptive equipment, the Veteran indicated that he 
had permanent "loss of use" of both feet, and it is 
acknowledged that the Veteran is competent to report symptoms 
that come to him through his five senses.  Layno, 6 Vet. App. at 
470.   In determining whether statements submitted by a veteran 
are credible, however, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995). 

	Here, the Board finds that the Veteran's reported history of loss 
of use of the foot, while competent, is nonetheless not credible.  
Significantly, the Veteran's reported loss of use of his feet, 
bilaterally, is inconsistent with the other evidence of record.  
Indeed, during his September 2009 hearing, he testified that, 
although he often keeps his feet elevated in bed in order to 
alleviate swelling, he indicated he is able to get up and walk to 
the bathroom and that his swelling is intermittent in nature.  
Hearing Transcript (T.) at p. 11-13.  These statements are 
contrary to his June 2003 statement, at which time he asserted 
permanent loss of use of his feet.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
Further, the undersigned Acting Veterans Law Judge that presided 
over the September 2009 hearings found the Veteran's overall 
demeanor to be contrived.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).
	
	Moreover, the Veteran underwent a VA aid and attendance 
examination in May 2005 and reported that he had frostbite 
residuals of the lower extremities.  The examiner noted the 
Veteran is able to care for the needs of nature and that he was 
not confined to the bed.  It was noted that he could travel and 
that he could leave the home without assistance, and the VA 
examiner noted that there were no physical deficits upon physical 
examination.  In addition, physical examination of the Veteran in 
July 2006 by the Department of Corrections revealed that he had 
"normal ambulation," and, while the Veteran was also treated by 
the Department of Corrections in September 2006 for bilateral 
foot pain, physical examination at that time noted bilateral 
swelling of the ankles but found that the Veteran was able to 
perform flexion and extension without pain.  In addition, it was 
noted that sensation was intact but that there was a slight 
decrease of sensation to the distal feet.  He was prescribed a 
pair of soft ankle braces and was directed to avoid prolonged 
standing.  

This evidence nonetheless does not amount to loss or permanent 
loss of use of one or both feet.  Specifically, his complaints of 
pain and swelling are insufficient to demonstrate that he has no 
effective function left in the feet other than what could be 
served by an amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance.  
Rather, given his ability to ambulate, the evidence demonstrates 
that he is able to use his feet for propulsion, and, therefore, 
does not have "loss of use" of his feet as defined by VA in 38 
C.F.R. § 3.350.

For the reasons discussed above, the Board finds that the weight 
of the competent evidence does not demonstrate that the appellant 
has loss of use of the feet due to service-connected disability.  
Additionally, the evidence does not indicate any loss of use of 
the hands or permanent impairment of his vision due to service-
connected disability or any existence of any ankylosis of either 
knee, or the existence of complete ankylosis of two major joints 
of an extremity, or the existence of shortening of a lower 
extremity, or complete paralysis of the external popliteal nerve 
and consequent footdrop associated with the appellant's service-
connected disabilities.  Thus, based on the evidence of record, 
the Board finds that the appellant does not meet the requirements 
for financial assistance for the purchase of an automobile and 
adaptive automobile equipment or for adaptive equipment only 
pursuant to the dictates of 38 C.F.R. § 3.808.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the appeal must 
be denied.  Gilbert v. Derwinski, supra.

ORDER

Assistance in acquiring automobile and adaptive equipment or 
adaptive equipment only is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board finds that preliminary review of the record 
discloses a need for further development prior to final appellate 
review.  As to the Veteran's claim for entitlement to an acquired 
psychiatric disorder, in a statement received July 2002, the 
Veteran expressly indicated that he disagreed with the RO's June 
2002 decision "which denied [his] nervous condition secondary to 
[] frostbite."  As this statement contained a clear disagreement 
with the adjudication from the June 2002 rating decision, the 
Board finds it to be a valid and timely Notice of Disagreement to 
the denial of service connection for an acquired psychiatric 
disorder, to include as secondary to residuals of a cold injury 
to the feet.  To date, however, no Statement of the Case has been 
issued.  

The United States Court of Appeals of Veterans Claims (Court) has 
held that where a Veteran has submitted a timely Notice of 
Disagreement with an adverse decision and the RO has not yet 
issued a Statement of the Case addressing the issue, the Board 
must remand the issue to the RO for issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, in order to put this issue in the correct procedural 
posture, the Board finds that a Statement of the Case should be 
provided on the issue of whether the Veteran is entitled to 
service connection for an acquired psychiatric disorder, to 
include as secondary to residuals of a cold injury to the feet.

Next, further development is warranted as certain action 
requested in the July 2006 Board remand has not been performed in 
full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by 
the Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  In its 
July 2006 remand, the Board specifically requested that, "[i]f 
any issue remains denied, the [V]eteran should be provided with a 
supplemental statement of the case as to any issue remaining on 
appeal, and afforded a reasonable period of time within which to 
respond thereto."  However, the Board observes that several of 
the issues on appeal (including his initial rating claims for 
cold injury residuals to the right and left foot, his initial 
rating claim for bilateral calluses, and entitlement to a 
clothing allowance), have not yet been readjudicated in a 
Supplemental Statement of the Case even though the Veteran was 
not granted in full the benefits sought.  

The July 2006 remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Court has addressed this issue in Stegall v. West, 11 Vet. App. 
268 (1998), wherein it states the where the remand orders of the 
Board are not fully implemented, the Board itself errs in failing 
to insure compliance.  Therefore, the Board finds that the 
Veteran has not been accorded a meaningful opportunity to respond 
to a readjudication of his claims in a Supplemental Statement of 
the Case in accordance with the Board's previous July 2006 remand 
request.  Accordingly, a remand for compliance with the Board's 
earlier remand is required so that the RO can issue a 
Supplemental Statement of the case regarding the issues of (1) 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of a cold injury to the right and left foot, prior to 
January 12, 1998; (2) entitlement to an initial evaluation in 
excess of 10 percent for residuals of a cold injury to the right 
foot from January 12, 1998, to September 26, 2000; (3) 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of a cold injury to the left foot from January 12, 
1998, to September 26, 2000; (4) entitlement to a separate, 
initial compensable evaluation for bilateral calluses; and (5) 
entitlement to a clothing allowance.

Moreover, the Board recognizes that, after the Veteran's June 
1997 request to reopen his claims for entitlement to service 
connection for cold injury residuals, the regulations found at 
38 C.F.R. § 4.104 were amended effective January 12, 1998, and 
again effective August 13, 1998.  See 62 Fed. Reg. 65,207 (Dec. 
11, 1997); 63 Fed. Reg. 37,778 (Jul. 14, 1998).  Also, during the 
pendency of the Veteran's claim for an initial rating for 
bilateral calluses, the rating criteria for skin disorders, found 
at 38 C.F.R. § 4.118, were amended in August 2002.  67 Fed. Reg. 
49490-99 (Jul. 31, 2002).  Therefore, to the extent that the 
Veteran's claims involve the rating criteria contained in 
38 C.F.R. §§ 4.104 and 4.118, any new Supplemental Statement of 
the Case must provide the Veteran with all applicable laws and 
regulations pertinent to his claims.

Finally, the Veteran claims that he is entitled to an effective 
date earlier than September 26, 2000, for the assignment of a 30 
percent rating for residuals of a cold injury to the right foot 
and left foot.  However, to decide these claims prior to the 
adjudication of his initial rating claims for cold injury 
residuals would be premature at this juncture.  As such, they are 
inextricably intertwined with the adjudication of his initial 
rating claims and, therefore, must also be deferred pending 
completion of the procedural development outlined below.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue a Statement of 
the Case that addresses the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include as 
secondary to residuals of a cold injury to 
the feet.  The Veteran and his representative 
should clearly be advised of the need to file 
a Substantive Appeal if he desires to have 
this issue considered by the Board.  

2.  Upon completion of the above, 
readjudicate all issues in appellate status, 
and, if any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  The 
Veteran should be provided with all 
applicable laws and regulations pertinent to 
his claims for residuals of a cold injury 
under 38 C.F.R. § 4.104 and for bilateral 
calluses under 38 C.F.R. § 4.118.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





			
          WAYNE M. BRAEUER	MICHAEL A. HERMAN 
           Veterans Law Judge                               
	Acting Veterans Law Judge
       Board of Veterans' Appeals                           Board 
of Veterans' Appeals



	                         
__________________________________________
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


